Name: Commission Regulation (EEC) No 2923/80 of 11 November 1980 on the arrangements for imports into the United Kingdom of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 304/ 14 Official Journal of the European Communities 13 . 11 . 80 COMMISSION REGULATION (EEC) No 2923/80 of 11 November 1980 on the arrangements for imports into the United Kingdom of certain textile products originating in the People's Republic of China Annex hereto shall be subject tot the quantitative limits given in that Annex and to the provisions of Article 2 . Article 2 1 . Products as referred to in Article 1 shipped from China to the United Kingdom before the date of entry into force of this Regulation, which have not yet been released for free circulation, shall be so released subject to the presentation of a shipment certificate proving that shipment actually took place before that date . 2. All quantities of products shipped from China on or after 1 January 1980 and released for free circu ­ lation shall be deducted from the quantitative limit laid down . This limit shall not however, prevent the importation of products covered by it but shipped from China before the date of entry into force of this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ( J ), and in particular Article 11* (4) and (5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limitations may be established ; whereas imports into the United Kingdom of outer garments (category 73) originating in China, are likely to exceed the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 , China was notified on 6 November 1980 of a request for consultations ; whereas, pending the outcome of those consultations a quantitative limit, as indicated in the request for consultations, has been placed provisionally on the products in question ; Whereas the products in question exported from China between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been introduced ; Whereas this quantitative limit does not prevent the importation of products covered by it but shipped from China before the date of notification of the request for consultations, HAS ADOPTED THIS REGULATION : Article 1 Importation into the United Kingdom of the category of products originating in China and specified in the Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until the entry into force of a definitive Regulation adopted following the current consulta ­ tions . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1980 . For the Commission Gtienne DAVIGNON Member of the Commission (&gt;) OJ No L 345, 31 . 12. 1979, p. 1 . 13 . 11 . 80 Official Journal of the European Communities No L 304/ 15 ANNEX Cate ­ gory CCT heading No NIMEXE code (1980) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1980 73 60.05 A II b) 3 60.05-16 ; 17 ; 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool , of cotton or of man-made textile fibres China UK 1 000 pieces 106